In a proceeding pursuant to article 78 of the CPLR and section 2-210 of the Village Law to review a determination of the respondent Supervisor of the Town of Harrison upholding the legal sufficiency of a petition to incorporate the Town of Harrison as the Village of Harrison, the appeal is from a judgment of the Supreme Court, Westchester County, entered September 23, 1974, which dismissed the proceeding. Judgment affirmed, with costs. We agree with Special Term’s conclusion that the rulings and findings of the town supervisor were not arbitrary and capricious or contrary to law. We have also reviewed the record and found that the determination that the petition for village incorporation was legally sufficient was supported by substantial evidence. Gulotta, P. J., Hopkins, Cohalan, Christ and Munder, JJ., concur.